DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been carefully considered and are not deemed persuasive.
Applicant argues, regarding the 112d rejection, that the claim includes the term “comprising” and not “consisting” and is therefore proper.  The examiner respectfully disagrees.  Claims 1 and 8 recite “estimate a network capacity” and “encode each bit of the key using a random matrix of a selected rank or the estimated network capacity” (and for claim 1, also “or both the random matrix of the selected rank and the estimated network capacity”).  Since the encoding step includes an “or” statement, the claims do not flow properly.  For example, if a network capacity is estimated, but not used to encode the key, then the network capacity estimate is not tied back into the claims at all.  Also, many of the dependent claims further limit either the network capacity estimation or the matrix.  For example, it would be unclear if in claim 1, the network capacity were selected to encode the key, and then in claim 4 further limits the encoding via the matrix.  There is the same issue with any dependent claim that further limits either the matrix or the network capacity estimation.  An example of a situation that could arise from this is as follow: suppose the Examiner found a dependent claim to be allowable that further limited the network capacity (which is the case in this application, as many of the dependent claims are found to be allowable), and the applicant added that limitation to the independent claim.  If that claim were allowed, then the allowable subject matter of the dependent claim would not be required in the independent claim.  For example, if claim 6 (which has allowable subject matter) were added to claim 1 and the claim was allowed based on the details of the parity check, etc. of the random matrix, but then the claim still covered the “or” statement and allowed the network capacity to be used to encrypt the key instead of the matrix, then the applicant would be provided patentable coverage for the network capacity selection, even though the allowable subject matter would lie with the details of the matrix.  
	The applicant further argues that Akkor merely mentions a general estimation of network capacity and then uses parameters generated for the encoding, but not encoding for secure transmission as seen in paragraphs 5-7 of Akkor.  See also amended claim 4.  Akkor also does not show or suggest encoding the key by using the estimated network capacity with the random matrix (see [0005]).  Akkor merely recites encoding parameters associated with the estimated capacity but does not mention or suggest the secure transmission.  The examiner uses Chui for the secure transmission, but the Examiner merely alleges that there is an encrypted secret key transmitted but this encrypted secret key is not linked or motivation to combine using an estimated capacity of Akkor.  The examiner concedes that Chui does not teach estimating a network capacity and encoding the key using the estimated network capacity.  Therefore, neither Akkor and Chui when combined teaches or suggest encoding the key using the estimated network capacity for secure transmission as claimed and arranged in the claim.  Applicant also argues that regarding claim 4, the combination fails to teach or suggest “wherein the processor is configured to provide secure transmission of the key through the network by encoding each of the plurality of bits of information of the key with the random matrix of the selected rank and the estimated network capacity.  In the advisory action, the Examiner indicated that the secure transmission of the key through the network is a use, and so as amended, the limitation was reworded to be positively claimed.  Moreover, the cited prior art does not per se generate the random matrix and use it with the encoding.
The examiner respectfully disagrees.  First, the phrase “for secure transmission” is merely an intended use and is not given patentable weight.  Therefore, the examiner will focus on the claim language of claim 4.  Please note the 112 issues regarding claims 4 and 11: Claims 4 and claim 11 recite “wherein secure transmission of the key through the network is provided by encoding each one of the plurality of bits of information of the key with the random matrix of the selected rank and the estimated network capacity”.  In claims 1 and 8, the encoding step and a transmission step are already performed/configured.  Is this further limiting the independent claims in that the transmission is a secure transmission caused by the encoding, and that both the matrix and network capacity are selected from the “or” statement?  The claim recites “both”, but does not recite anywhere that both the random matrix and estimated network capacity are used to encode the key.  If so, the claim should read along the lines of: “wherein the key is encoded using both the random matrix of selected rank and the estimated network capacity”, and “wherein the transmission of the key is performed securely due to the encoding of the key using the…, etc.”  The examiner notes that encoding a key intrinsically makes the key secure for transmission.  Therefore, the combination of references which in combination teach encoding by the matrix and the network capacity, as well as the transmission of the key through a network, would suggest the claim limitation, since any type of encoding of a key intrinsically provides security during transmission.  Also, Chui clearly teaches random number integers are used to generate a lock matrix which is used to perform the encryption for the secret key - see [0103], [0068], figs 4A and 6A.  Therefore, Chui clearly teaches generating a random matrix for encoding.
Applicant further argues that decoding in reverse order is an assumption and a conclusion, rather than a reason for rejection.   Moreover, the second processor is not shown or suggested by the prior art.
The examiner respectfully disagrees.  Doing decryption in exact reverse order was notoriously well known in the art at the time of the claimed invention, as decryption is often performed in reverse order.  Merely doing encryption steps in reverse for decryption does not make the claims allowable over the prior art, which teaches the encryption side, as previously shown.  In addition, since the encrypted information is transmitted, as taught by Chui, clearly the device that receives the information to decrypt it would use a separate processor.  This is intrinsic to encryption/decryption and transmission.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,484,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the ‘171 claims.  In the instant claims and the ‘171 claims, each generates a key, estimates a network capacity, and encodes each bit of the key using a random matrix of selected rank and the estimated network capacity for secure transmission of the key through a network.  The dependent claims are also anticipated by the ‘171 claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “estimate a network capacity” and “encode each bit of the key using a random matrix of a selected rank or the estimated network capacity” (and for claim 1, also “or both the random matrix of the selected rank and the estimated network capacity”).  Since the encoding step includes an “or” statement, the claims do not flow properly.  For example, if a network capacity is estimated, but not used to encode the key, then the network capacity estimate is not tied back into the claims at all.  Also, many of the dependent claims further limit either the network capacity estimation or the matrix.  For example, it would be unclear if in claim 1, the network capacity were selected to encode the key, and then in claim 4 further limits the encoding via the matrix.  There is the same issue with any dependent claim that further limits either the matrix or the network capacity estimation.  An example of a situation that could arise from this is as follow: suppose the Examiner found a dependent claim to be allowable that further limited the network capacity (which is the case in this application, as many of the dependent claims are found to be allowable), and the applicant added that limitation to the independent claim.  If that claim were allowed, then the allowable subject matter of the dependent claim would not be required in the independent claim.  For example, if claim 6 (which has allowable subject matter) were added to claim 1 and the claim was allowed based on the details of the parity check, etc. of the random matrix, but then the claim still covered the “or” statement and allowed the network capacity to be used to encrypt the key instead of the matrix, then the applicant would be provided patentable coverage for the network capacity selection, even though the allowable subject matter would lie with the details of the matrix.  
Claims 4 and claim 11 recite “wherein secure transmission of the key through the network is provided by encoding each one of the plurality of bits of information of the key with the random matrix of the selected rank and the estimated network capacity”.  Claims 1 and 8 already recited the encoding of the plurality of bits of information of the key with the random matrix of the selected rank and the estimated network capacity.  In claims 1 and 8, the encoding step and a transmission step are already performed/configured.  Is this further limiting the independent claims in that the transmission is a secure transmission caused by the encoding, and that both the matrix and network capacity are selected from the “or” statement?  If so, the claim should read along the lines of: “wherein the key is encoded using both the random matrix of selected rank and the estimated network capacity”, and “wherein the transmission of the key is performed securely due to the encoding of the key using the…, etc.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-7 and 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The listed dependent claims each further limit either the network capacity estimation or the matrix of claim 1 or claim 8.  However, applicant’s amendments to claims 1 and 8 only require one of the network capacity estimation or the matrix to encode the key.  Therefore, if the opposite is selected in the independent claim as is recited in the dependent claim, then the dependent claim does not properly limit the independent claim.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.  
Claims 4 and claim 11 recite “wherein secure transmission of the key through the network is provided by encoding each one of the plurality of bits of information of the key with the random matrix of the selected rank and the estimated network capacity”.  Claims 1 and 8 already recited the encoding of the plurality of bits of information of the key with the random matrix of the selected rank and the estimated network capacity.  In claims 1 and 8, the encoding step and a transmission step are already performed/configured.  Is this further limiting the independent claims in that the transmission is a secure transmission caused by the encoding, and that both the matrix and network capacity are selected from the “or” statement?  If so, the claim should read along the lines of: “wherein the key is encoded using both the random matrix of selected rank and the estimated network capacity”, and “wherein the transmission of the key is performed securely due to the encoding of the key using the…, etc.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 8, 7, 11, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (US 2003/0076959) in view of Akkor (US 2012/0230390) and further in view of Slavin (US 2004/0062390).
Regarding claims 1, 8, and 15, Chui teaches a method (and corresponding encoder and program product), comprising:
Generating a key (Secret key k) - fig 4A and [0068].
Generate a random matrix (Random number integers used to generate a lock matrix which is used to perform the encryption for the secret key.  Encrypted secret key transmitted) – see [0103], [0068], figs 4A and 6A.
Encoding each one of a plurality of bits of information of the key according to the random matrix for secure transmission of the key through a network (Random number integers used to generate a lock matrix which is used to perform the encryption for the secret key.  Encrypted secret key transmitted) – see [0103], [0068], figs 4A and 6A.
Transmit the encoded key through the network – see [0022].
Chui does not teach estimating a network capacity and encoding the key using the estimated network capacity.
Akkor teaches a system wherein an adapter estimates a capacity in the communication network and generates encoding parameters associated with the estimated capacity such that the segments of the encoded bitstream are distributed across the network packets to meet predetermined requirement for delivery at a remote location – see [0005] and [007], for example.
Chui and Akkor do not teach that the matrix has a selected rank.
Slavin teaches encrypting using matrices with a rank of r.  This ensures that multiplication of matrices yields the desired rank and that calculations are able to be properly computed – see claims 18, 20, and 30, for example.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chui by estimating network capacity and using to encode the key, in order to distribute network packets to meet delivery requirements, based upon the beneficial teachings provided by Akkor.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chui and Akkor by using a predetermined rank of matrix, in order to be able to perform computations properly, based upon the beneficial teachings provided by Slavin.  These modifications would result in better efficiency and accuracy to the system.

Regarding claims 7, 14, and 20, since the combination of Chui, Akkor, and Slavin teaches the encryption method, as discussed above, they also suggest decoding the encoded key from a received matrix from the network using a rank metric, and generating an estimate of network capacity using the rank metric from the matrix received from the network to output the decoded key.  Since decoding is often done in reverse order, the skilled artisan would also recognize the reversal of the encoding taught by the combination of Chui, Akkor, and Slavin.  

Regarding claims 4, 11, and 18, Chui teaches that the encoding further comprises generating the random matrix from a first matrix generated from the key and a second matrix generated without the key (Key matrix (from key) and lock matrix (not from key)) - see [0081], [0103], and figures 6A and 6B.  The combination of Chui, Akkor, and Slavin teach the encoding of the plurality of bits of information of the key with the random matrix of the selected rank and the estimated network capacity, as discussed above.  In addition, the encoding of the key would naturally provide secure transmission of the key in the network, as a key transmitted in the clear has less security.
	
Allowable Subject Matter
Claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  This includes removing the “at least one of” statement, in order to correct the improper dependency.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA C LEWIS/Primary Examiner, Art Unit 2495